GOLDTHWAITE, J.
1. An attorney is not exempt from garnishee process, in consequence of the connexion which exists between him and the courts of law. He is not an officer of the law, although the courts frequently exercise a summary control over him, but this is only for the advancement of justice, by compelling the performance of well known duties to his clients, who are suitors in the courts. For every other purpose, he is the mere agent for his client and when he also becomes his debtor, he may be garnisheed, as any other person.
2. It is supposed, in the argument which the garnishee has submitted, that the admission of indebtedness, contained in this answer, is not sufficiently distinct to authorise any judgment. It is certainly settled by repeated decisions of this Court, that the answer must contain an admission of indebtedness. Smith v. Chapman, 6 Porter, 365, and cases there cited. Here, there is such an admission, not. it is true, in so many words, that he owes the defendant in execution so much, but no other conclusion can arise, from the facts which are stated, and if the *314same facts were proved by the defendant in execution in a direct suit against the attorney, a judgment for the specified sum, would be the necessary consequence. It is precisely the same principle which w'as decided by us in the case of Baker v. Moody, 1 Ala. Rep. N. S. 315.
We have no hesitation in reversing the judgment, and should render it here against the garnishee, for the proper sum if the judgment against the defendant, in execution, was shewn.
As the record does not set out this judgment, the cause must be remanded for further proceedings.
We remark that the writ of error is irregular in joining the defendant in execution, with the garnishee, but as no action is requested, we presume, conformably to our recent course of practice, that the defect is waived.